       Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 1 of 13



               IN THE UNITED STATES DISTRICT coji#T,t: VED.
               FOR THE MIDDLE DISTRICT OF ALABAMA—
                        NORTHERN DIVISION     51; sEp 30 A

WILLIE MOODY,JJR.,                      )                         P   PAcs•ETT. r,_
                                                                                 ,,;
individually,                           )
                                        )

      Plaintiff,                      )
                                      )
v.                                    ) Case No.d:19-Cti730
                                      )
SES OF MONTGOMERY,LLC,                )
a domestic limited liability company, )
                                      )
      Defendant.                      )


                                  COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter "Moody" or "Plaintiff)

hereby sues Defendant SES OF MONTGOMERY, LLC, a domestic limited

liability company, (hereinafter "Defendant") for injunctive relief, attorney's fees,

litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

U.S.C. §§ 12101-12103, 12181-12205a (hereinafter "ADA"),and its implementing

regulations and alleges as follows:

                         JURISDICTION AND VENUE

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.



                                                                              Page 1 of13
       Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 2 of 13



      2.     Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property

situs or the judicial district in which a substantial part of the events or omissions

giving rise to Plaintiffs claims occurred. The Defendant's property is located in

and does business within this judicial district and all events giving rise to this

lawsuit occurred in this judicial district.

                                   PARTIES

      3.     Plaintiff, WILLIE MOODY, JR., is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff suffers from permanent paraplegia, which is a condition that

constitutes a physical impairment which impacts and substantially limits the major

life activity of walking and having complete use of his upper extremities and as

such is a qualified disability under the ADA.

      4.     Defendant,SES OF MONTGOMERY,LLC (hereinafter referred to as

"Defendant"), is a domestic limited liability company registered to do business

and, in fact, is conducting business in the State of Alabama. SES OF

MONTGOMERY, LLC, is the owner, lessor, and/or operator of the real property

and improvements that are the subject of this action, specifically: the Shopping

Center, known as "Subway Shopping Cent& with tenant spaces located at 601-

613 N. Eastern Boulevard, Montgomery, Alabama, (hereinafter referred to as


                                                                               Page 2 of13
       Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 3 of 13



"premises", "subject premises", "subject facilitr, "subject propertr, "subject

locatioe, "Defendant's premises" and/or "Defendant's propertr) including

Defendant's Subway restaurant(hereinafter referred to as "Subway").

               COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADA"),42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

     7.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs ofremoving its existing architectural barriers

and the financial assistance made available to Defendant by the government

pursuant to Section 44 and/or Section 190 ofthe IRS Code.

      8.     Pursuant to 42 U.S C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by SES OF, MONTGOMERY, LLC is a place of public

                                                                          Page 3 of13
       Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 4 of 13



accommodation in that it owns the real property and fixtures of a shopping center

that provides various retail services to the public. Pursuant to 42 U.S.C. §

12182(a), the Defendant is liable for any ADA violations on the subject premises

because it owns and controls the subject premises and while regulations

promulgated by the Department of Justice state that a landlord may contractually

allocate to a tenant the responsibility to comply with the ADA, such allocation is

effective only as between the landlord and tenant and has no effect on the rights of

third parties such as the Plaintiff in this case. As the owner of the real property and

fixtures of the subject premises the Defendant is independently liable for the

barriers to equal access as alleged herein. 28 C.F.R. § 36.201(b).

      9.     Prior to instituting this action, and on numerous occasions per month

over the last year and before, Moody visited, i.e. attempted to patronize,

Defendant's premises at issue in this matter, and was denied full, safe and equal

access to the subject property and the benefits of services, programs, and/or

activities of the subject premises and its facilities, and has otherwise been

discriminated against, has suffered an injury in fact, and been damaged by

Defendant due to its lack of compliance with the ADA. Plaintiff has personal

knowledge that the subject location is presently in violation of the ADA and is

discriminating against individuals with disabilities.




                                                                             Page 4 of13
       Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 5 of 13



       10.   Due to the violations of the ADA at Defendant's premises Plaintiff

does not have safe and equal access to the subject premises from an accessible

parking facility along an accessible route to an accessible entrance and as such

does not have safe and equal access to the goods and services available to

Defendant's able-bodied patrons at this location. Plaintiff has suffered, and

continues to suffer, frustration and humiliation as a result of the discriminatory

conditions present at the subject premises.

       11.   Plaintiff has a bona fide desire and intent to patronize i.e., avail

himself of the goods and services of, Defendant's subject premises once the

barriers to equal access that amount to violations of the ADA are removed;

however, Plaintiff is deterred from doing so as a result of the barriers to access

which currently persist at said premises. The existence of these barriers creates a

100 percent likelihood that Plaintiff will suffer the same injury as alleged each time

he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment of the property without fear of discrimination and

the accompanying humiliation associated with discrimination.


                                                                              Page 5 of 13
          Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 6 of 13



       13.    Plaintiff resides approximately 10 miles from where the subject

facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant's violation of, and non-compliance with,

the ADA because he intends to continue to visit, i.e. attempt to patronize, the

subject location each time he travels by the subject facility which occurs numerous

times each month. Accordingly, Plaintiff intends to attempt to patronize, i.e. visit,

Defendant's subject location numerous times next month, and on a regular basis

each month following. Plaintiff will do this until the barriers are remediated and he

is able to patronize the subject location with access equal to that of Defendant's

able-bodied customers.

       14.    Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages,

and/or accommodations at the subject facility in derogation of 42 U.S.C. § 12101

et seq.

       15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.

       16.    Defendant is in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R.

§ 36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia,


                                                                              Page 6 of13
      Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 7 of 13



the following specific violations that Plaintiff personally encountered and/or

observed:

                                   PARKING

      a.    The plaintiff could not safely utilize the parking facility
            because the existing accessible parking space and access
            aisle was indistinguishable due to faded paint which is
            not being maintained by Defendant in violation of in
            violation of Section 502.3 of 2010 ADA Standards and
            said accessible feature is not being maintained by
            Defendant in violation of 28 CFR § 36.211, whose
            resolution is readily achievable.

      b.    The plaintiff could not safely utilize the parking facility
            because the designated accessible parking space and
            access aisle were not level in violation of Section 4.6.3 of
            the ADAAG and Section 502.4 of the 2010 ADA
            Standards, whose resolution is readily achievable.

                          PATH OF TRAVEL/RAMP

     c.     The plaintiff could not safely utilize the curb ramp
            without difficulty as the transition at the bottom of the
            curb ramp has cracked and/or broken pavement.
            Violation: The transition from the parking facility
            pavement to the bottom edge of the curb rarnp is not
            flush or free of abrupt changes in violation of Section
            4.7.2 of the ADAAG and Sections 405.4 and 406 of the
            2010 ADA Standards and said accessible feature is not
            being maintained by Defendant in violation of 28 CFR §
            36.211, whose resolution is readily achievable.

     d.     The plaintiff could not safely utilize the curb ramp as the
            running slope of the entrance ramp exceeded 8.33%.
            Violation: The ramp run exceeds the maximum slope
            requirements set forth in Section 4.8.2 of the ADAAG
            and Section 405.2 of the 2010 ADA Standards, whose
            resolution is readily achievable.

                                                                           Page 7 of 13
 Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 8 of 13



e.   The plaintiff could not safely traverse the accessible
     route from the parking spaces to the accessible entrance
     without difficulty as there are slope variations at the
     ramp's change in direction toward the Subway entrance
     which has caused a compound cross slope in violation of
     Section 4.8 of the ADAAG and Section 405.4 of the
     2010 ADA Standards, whose resolution is readily
     achievable.

                     ENTRANCE(SUBWAY)

f.   The plaintiff could not safely utilize the public entrance
     to the facility due to a lack of level maneuvering
     clearance at the outward swinging entry doors to
     Subway. Violation: The minimum requisite level
     maneuvering clearance for a forward approach to the pull
     side of the entry doors is not level in violation of Section
     4.13.6 of the ADAAG and Section 404.2.4.1 of the 2010
     ADA Standards, whose resolution is readily achievable.

                     RESTROOM(SUBWAY)

g•   The plaintiff could not access the paper towel dispenser
     as it was mounted too high over an obstruction for a
     wheelchair user to reach. Violation: The paper towel
     dispensers in the public restrooms are mounted at a
     noncompliant height in violation of the minimum reach
     range set forth in Section 4.2.5 and Figure 5 (for forward
     reach) of the ADAAG and Section 308.2 of the 2010
     ADA Standards, whose resolution is readily achievable.

h.   The plaintiff could not access the soap dispenser as it was
     mounted too high over an obstruction for a wheelchair
     user to reach. Violation: The soap dispensers in the
     public restrooms are mounted at a noncompliant heights
     in violation of the minimum reach range set forth in
     Section 4.2.6 of the ADAAG and Section 308.3 of the
     2010 ADA Standards, whose resolution is readily
     achievable.


                                                                    Page 8 of 13
      Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 9 of 13



      i.     The plaintiff could not use the toilet without difficulty as
             the required side wall grab bar is positioned too far from
             the rear wall in violation of Section 4.16.42 and Figure
             29 of the ADAAG and Section 604.5.1 of the 2010 ADA
             Standards, whose resolution is readily achievable.

                                    Maintenance

             The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of28 CFR §36.211.


      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list of the

subject location's ADA violations affecting the Plaintiff as a wheelchair user, and

the remedial measures necessary to remove same, will require an on-site inspection

by Plaintiffs representatives pursuant to Federal Rule of Civil Procedure 34. Once

the Plaintiff personally encounters discrimination, as alleged above, or learns of

                                                                            Page 9 of 13
      Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 10 of 13



discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningfiil choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to

effectuate compliance with the provisions of the ADA. Plaintiff has reasonable

grounds to believe that he will be subjected to discrimination in violation of the

ADA by Defendant ifthese violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiffs sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR


                                                                            Page 10 of 13
      Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 11 of 13



36.304(a); additionally, if there has been an alteration to Defendant's place of

public accornmodation since January 26, 1992, then Defendant is required to

ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and usable by individuals with disabilities, including people

who use wheelchairs, 28 CFR 36.402; and finally, ifthe Defendant's facilities were

designed and constructed for first occupancy subsequent to January 26, 1993, as

defined in 28 CFR 36.401, then the Defendant's facilities must be readily

accessible to and useable by individuals with disabilities as defined by the ADA.

To date, Defendant has failed to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees, costs and litigation from the Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access

to the subject premises, as provided by the ADA unless the injunctive relief

requested herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities


                                                                             Page 11 of13
      Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 12 of 13



to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA,and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty

to maintain the accessible features at the premises in the future as mandated by 28

CFR 36.211.

      WI-IEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A.     That the Court declare that the property owned and
             administered by Defendant is violative of the ADA;

             That the Court enter an Order directing Defendant to alter
             its facilities to make them accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      C.     That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211, to fulfill its continuing
             duty to maintain its accessible features and equipment so
             that the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      D.     That the Court enter an Order directing Defendant to
             implement and carry out effective policies, practices, and
             procedures to maintain the accessible features and
             equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
             §36.211.

      E.    That the Court enter an Order directing Defendant to
            evaluate and neutralize its policies and procedures
            towards persons with disabilities for such reasonable time
            so as to allow them to undertake and complete corrective
            procedures;
                                                                            Page 12 of13
      Case 2:19-cv-00730-SRW Document 1 Filed 09/30/19 Page 13 of 13




      F     An award of attorneys' fees, costs (including expert
            fees), and litigation expenses pursuant to 42 U.S.C. §
            12205;

      G.    An award of interest upon the original sums of said
            award of attorney's fees, costs (including expert fees),
            and other expenses of suit; and '

      H.    Such other relief as the Court deems just and proper,
            and/or is allowable under Title III of the Americans with
            Disabilities Act.

      Dated this the 4th day of June, 2019.

                                Respectfiffly submitted,

                                By: /        htiZiaot.6.-ce_
                                     Bridge    Ballentine
                                    Counsel for Plaintiff
                                    AL State Bar No.: ASB-3487-G61W


Of Counsel:
Bridget M.Ballentine
2029 Holtville Road
Wetumpka, AL 36092
Telephone:(334)247-3662
Email: Bridget@ballentinelaw.com


DEFENDANT TO BE SERVED:

SES of Montgomery, LLC
c/o William R. Hudson,III, as Registered Agent
1020 Monticello Ct., Ste. 205
Montgomery, AL 36117



                                                                        Page 13 of13
